Citation Nr: 1538125	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO. 11-15 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for painful scar, residuals of second degree burns, right forearm and hand.

2. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD), to include as secondary to painful scar, residuals of second degree burns, right forearm and hand.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

These claims come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. The Veteran submitted a notice of disagreement with the rating decision, and in a December 2014 rating decision, the RO increased the Veteran's disability rating for painful scar, residuals of second degree burns, right forearm and hand, effective December 2, 2014. Under the law, a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993). Thus, the matter remains on appeal.

In June 2013, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims folder. 

In August 2014, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional development, to include attempting to verify the Veteran's claimed PTSD stressor. 

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems. 

The issue of entitlement to service connection for carpel tunnel syndrome, to include as secondary to painful scar, residuals of second degree burns, right forearm and hand has been raised by the record, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1. With resolution of the doubt in his favor, throughout the period on appeal, the Veteran's residuals of second degree burns, right forearm and hand, have been manifested by no greater than a single, painful, superficial scar covering an area less than 144 square inches (929 sq. cm.).

2. The Veteran did not engage in combat against an enemy force, and there is no corroboration or verification of the occurrence of his claimed in-service stressor. 

4. The most probative evidence of record indicates that the Veteran does not have a current diagnosis of PTSD based on a confirmed stressor meeting the criteria of either the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) or DSM-5 (5th ed. 2013), or any other psychiatric disorder. 

 
CONCLUSIONS OF LAW

1. Throughout the appellate period beginning February 9, 2010, the criteria for a disability rating of 10 percent but not more for painful scar, residuals of second degree burns, right forearm and hand, have been approximated. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7801, 7802-7805 (2015).

2. The criteria to establish service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, have not been met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

A March 2005 letter informed the Veteran of the evidence necessary to substantiate a claim of entitlement to service connection for an acquired psychiatric disorder and an increased disability rating for his right forearm and hand/scar disorder. An April 2010 letter informed him of the evidence necessary to substantiate a claim of entitlement to service connection for an acquired psychiatric disorder on a secondary basis. Both letters satisfied the requirements of Dingess by informing the Veteran of how VA assigns the disability rating and effective date elements of a claim. 

The claims file contains the Veteran's service personnel records, service and post-service treatment records, as well as VA examination reports dated March 2010, June 2010 and December 2014. The claims folder also contains the Veteran's statements and a transcript of his Board hearing testimony. The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that are relevant to the claims that have not already been obtained and associated with the record. 

The VA examination reports show that the examiners reviewed the complete evidence of record, reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, and provided medically-sound explanations for conclusions. The examination reports are adequate upon which to base decisions in these claims.

As noted above, in April 2015, the Veteran was afforded a Travel Board hearing. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that the hearing was held in compliance with the provisions of Bryant. During the hearing, the undersigned explained the issues on appeal and suggested the submission of evidence to support the claim. The Veteran testified directly as to symptoms which could support the assignment of an increased disability rating for his right forearm and hand/scar disorder, as well as his symptoms in support of his claim for service connection for an acquired psychiatric disorder. Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. 

The Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the submissions and statements focus on such elements and evidence. Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2015). Bryant, 23 Vet. App. at 498.


Analyses

Increased Rating for Scar:

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015). Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).
The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2014). Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2015). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2015).

In every instance in which the Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015). 

The Veteran's residuals of second degree burns, right forearm and hand, was rated noncompensable under 38 C.F.R. § 4.118, DC 7801, pertaining to burn scars not of the head, face or neck. In December 2014, the scar was evaluated as 10 percent disabling under DC 7804, pertaining to unstable or painful scars. These provisions indicate:

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118. Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Separate evaluations are combined under 38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 
38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial unstable scars. DC 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling. Three or more scars that are unstable or painful are rated 20 percent disabling. Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118.

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated, even if not considered, in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118.

During the Veteran's March 2010 VA scar examination, the examiner noted superficial scarring present over the entire dorsum of the hand without skin breakdown or pain. The scar was not unstable. The dorsum of the hand revealed an area of about 4 square inches that was involved by scarring. There was no limitation of range of motion or function caused by the scar. The total exposed body area involved was less than 1 percent. 

During the December 2014 scar examination, the Veteran complained of pain over the hand/wrist area, especially with certain arm movements. Pain was described as "crampy." There was no objective evidence of tenderness of limitation of range of motion. The scar was superficial, non-linear and covered an area of 25 square centimeters. There was no objective findings for limitation of movement caused by
scarring, thus, the examiner found it caused no functional impairment. 

There are no VA or private records showing treatment for the Veteran's disorder during the period on appeal.

The Veteran does not meet or nearly approximate the criteria for a compensable disability rating for residuals of second degree burns, right forearm and hand, under DC 7802. As noted above, because the scar does not cover an area of at least 144 square inches (929 sq. cm.), a 10 percent disability rating is not warranted. A higher disability rating under another DC of the schedule of ratings for the skin is similarly not warranted.  

Moreover, the Veteran does not meet or nearly approximate the criteria for a disability rating in excess of 10 percent for painful scar, residuals of second degree burns, right forearm and hand, under DC 7804. Because he only has one scar, a higher, 20 percent rating is not for application.

However, in its December 2014 rating decision, the RO granted the separate 10 percent disability evaluation under DC 7804 based on the VA rating examination conducted that month. The Veteran has argued that the severity of the scar was constant throughout the appellate period, beginning in February 2010. 

Lay assertions may serve to support a claim by reporting the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Because the disability is described as a painful scar, and the Veteran is competent to report such pain, the Board will grant the benefit of the doubt to the Veteran and assign the 10 percent disability evaluation effective February 9, 2010. 

The Board also has considered whether the scar may be rated on an extra-schedular basis. Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2015). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.

Here, the diagnostic codes used to evaluate this disorder consider the symptoms reported and objectively demonstrated. In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria. The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment. 

Furthermore, there is no evidence that the Veteran has undergone repeated hospitalizations or multiple surgical procedures for his disability during the period on appeal. As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration. Moreover, the evidence does not establish that his disabilities markedly interfere with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities, as the December 2014 examiner opined that the Veteran's scar/right forearm and hand disability caused no functional impairment.


Service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD.

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The U.S. Court of Appeals for the Federal Circuit has held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added). 

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as psychosis, when manifested to a compensable degree of 10 percent or more within one (1) year from the date of separation from service. 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability. Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran has asserted several theories of entitlement to service connection for an acquired psychiatric disorder during the course of the appeal. Initially, he claimed that he has depression secondary to his service-connected painful scar, residuals of second degree burns, right forearm and hand. He also alleges PTSD as a result of an assault and battery by a fellow seaman during service. See statement, received June 2010. 

VA's regulations regarding rating psychiatric disorders was recently amended to replace references to the DSM-IV with the DSM-5 and update the nomenclature used to refer to certain psychiatric conditions. See 79 Fed. Reg. 45093 (August 4, 2014). However, all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board. Id. Therefore, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's e-folder in reaching a decision regarding his service connection claim for an acquired psychiatric disorder.

As an initial matter, the Veteran's service treatment records contain no evidence to show that he ever complained of, was treated for, or was diagnosed with depression or any other acquired psychiatric disorder during service; his August 1967 separation examination showed psychiatric findings within normal limits. 

Similarly, there is no evidence showing that the Veteran was diagnosed with psychosis at any time during service or within one year of separating from service. Accordingly, service connection for psychosis on a presumptive basis is not applicable. 

Post-service treatment records show that, in May 2010, pursuant to his claim for service connection for depression, the Veteran was examined by a private neuropsychiatrist, Dr. O. He concluded that there was no evidence that the Veteran had depression or any other psychiatric disorder. He specifically noted that there was no evidence of speech or thought process disorder, no problems with social withdrawal and no suicidality.

The Veteran was not diagnosed with an acquired psychiatric disorder until August 2013, when he underwent an evaluation by a private clinician at A&W Psychological Services. The examination report shows that he reported that he had been assaulted by a fellow serviceman who intentionally closed a steam press on his arm. Despite noting that the Veteran's mental status evaluation showed that his thoughts were logical, coherent, relevant and goal oriented, he was oriented to person, place and time, his long-term memory "impress[ed] as being good," his affect was full range and appropriate to the content of his speech, and, significantly, having no proof that the alleged assault/stressor had actually occurred, the clinician, Dr. F., diagnosed him with PTSD and chronic major depression. He also noted that "[s]ome degree of feelings of anger and resentment were also discernible as [the Veteran] expressed his disappointment of not having been provided more assistance by [VA] ...." 

The Veteran was also afforded VA psychiatric examinations in June 2010 and December 2014. Both examiners concluded that the Veteran did not meet the diagnostic criteria for a current mental disorder or disability. See VA examinations, June 2010 and December 2014. The June 2010 examiner specifically noted that:

The veteran complains of low-level depressive symptoms in the absence of other symptoms of a major depressive disorder. He also complains of persistent sleep-related symptoms of recurrent nightmares and insomnia. None of these symptoms meet diagnostically significant criteria. Likewise, none of these symptoms have been sufficient for the veteran to seek psychiatric care. The veteran is clearly currently struggling to cope with multiple medical and family stressors, and this seems to be the most salient source of current distress.

VA mental health examination, June 2010.

In noting that he disagreed with the private opinion of Dr. F., who diagnosed the Veteran with PTSD and chronic depressive disorder, the December 2010 VA examiner stated that "[b]ased on currently reported symptoms and previous records, the patient fails to meet full criteria and there is no evidence of significant negative
impairment in his social or occupational functioning." Id. 

A "current disability" means a disability shown by competent and credible evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997). The essential requirement for any claim for service connection is that the veteran must have proof he has the condition claimed. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (clarifying that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

There are no VA treatment records showing treatment for, or a diagnosis of an acquired psychiatric disorder other than PTSD.

Based on a review of the evidence, the Board concludes that the most probative evidence of record weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD. 

The Court has held that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). The Court had further held that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

VA examiners provided well-reasoned rationales for their conclusions that the Veteran did not meet the diagnostic criteria for a mental health disorder. 

As such, service connection for an acquired psychiatric disorder other than PTSD is not warranted.

As to service connection for PTSD, the law specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the occurrence of the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a veteran's service.

Depending on the claimant's service, VA may accept specified evidence of stressors. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993). However, whatever means of substantiation of the stressor, it is a fundamental requirement that there be current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV or DSM-5), as well as competent evidence of a nexus between current PTSD symptomatology and his or her verified in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, supra.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.
If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b) (West 2014). Otherwise, the law requires verification of a claimed stressor. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998). 

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Thus, he must corroborate his testimony by credible supporting evidence. See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements."). In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s). See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997). Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The provisions of 38 C.F.R. § 3.304(f) were amended effective July 13, 2010. See 75 Fed. Reg. 39843-52 (July 13, 2010). The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity." In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor. Id.

For the purpose of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See new subpart (f)(3). However, this new subpart only applies if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that the veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist. Therefore, the new subpart (f)(3) does not apply where a veteran instead alleges an in-service assault by a fellow service member, although, as mentioned, this would still require considering the claim under subpart (f)(5). See Hall v. Shinseki, No. 10-4309 (Fed. Cir. June 7, 2013).

The Veteran's DD Form 214 does not contain any indication that he was awarded a citation or medal indicative of combat service, and he has not claimed to have participated in combat. Rather, as noted above, the Veteran claims to have PTSD as a result of an assault by a fellow serviceman. As such, his claimed stressor does not meet the regulatory definition of "fear of hostile military or terrorist activity." Accordingly, the regulation revision does not apply in this case and the Veteran may not avail himself of the relaxed evidentiary standard for establishing his in-service stressor.

Regardless of whether he has met the pleading and proof requirements of subpart (f)(5) on the premise that his alleged stressor involves a personal assault, more fundamental to his claim is the first or "current disability" requirement. See Degmetich v. Brown, supra. 

As previously discussed, because the Veteran's service treatment records are unremarkable for complaints of, treatment for, or a diagnosis of PTSD, the Board need not consider 38 C.F.R. § 3.304(f)(1). 

VA treatment records from October 2013 show that he underwent a mental health assessment and was diagnosed with "provisional" PTSD. There is no additional information, including no indication that the provisional diagnosis was made according to the provisions of the DSM-IV or DSM-5. Significantly, as noted above, although the Veteran was afforded two VA mental health examinations, both examiners concluded that he did not have a psychiatric disorder, to include PTSD. 

Accordingly, the Board concludes that the most probative evidence of record weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on a direct, presumptive and secondary basis (as there has been no competent evidence presented to suggest that the Veteran's claimed mental health disorder was caused by his right hand/arm disability). 

In arriving at the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule. However, as there is not an approximate balance of evidence for and against this claim, this rule is inapplicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(ORDER ON NEXT PAGE)








ORDER

Effective February 9, 2010, a 10 percent rating but not more for a painful scar of the right forearm and hand is granted. 

Service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


